                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Michael S Cagle                                                                       Check if this is an amended plan
                              Name: First           Middle                 Last                               Amends plan dated:
 Debtor 2                     Shelli Cagle
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:                 19-83185
 (If known)




Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $200 per Month for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                          Engineered Floors, LLC
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.
                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-83185-CRJ13                                 Doc 14    Filed 11/06/19 Entered 11/06/19 15:09:12                        Desc Main
                                                                      Document     Page 1 of 4
 Debtor                Michael S Cagle                                           Case number      19-83185                                    Eff (01/01/2019)
                       Shelli Cagle

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                          payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                          listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                          claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                          amount of the creditor’s total claim, current installment payment, and arrearage.
                                                                      Current
                                                 Estimated                                                                                   Monthly Fixed
                                                                    Installment        Amount of            Months         Monthly Fixed
      Name of                                    Amount of                                                                                     Payment on
                              Collateral                              Payment          Arrearage          Included in       Payment on
      Creditor                                   Creditor's                                                                                   Arrearage to
                                                                     (including          (if any)          Arrearage         Arrearage
                                                Total Claim                                                                                       Begin
                                                                       escrow)
 Family                   163 County              $45,885.33 $360.00                $4,500.00                             $177.00
 Security                 Road 263                                Disbursed by:
 Credit Union             Stevenson,                              Debtor
                          AL 35772                                To Begin:
                          Jackson                                 11/2019
                          County

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.
                                                                                Chapter 13 Plan                                           Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


         Case 19-83185-CRJ13                                 Doc 14    Filed 11/06/19 Entered 11/06/19 15:09:12                           Desc Main
                                                                      Document     Page 2 of 4
 Debtor                Michael S Cagle                                         Case number      19-83185                                   Eff (01/01/2019)
                       Shelli Cagle


4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $436.05.
             The balance of the fee owed to Debtor(s)’ attorney is $3,063.95, payable as follows (check one):

                  $ at confirmation and $ per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay         % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $     , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $ 12,000.00 to the trustee (plus any tax refunds, lawsuit proceeds, or additional
                          payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any,
                          after disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2          The executory contracts and unexpired leases listed below are rejected: Check one.



                                                                              Chapter 13 Plan                                         Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy


         Case 19-83185-CRJ13                                 Doc 14    Filed 11/06/19 Entered 11/06/19 15:09:12                     Desc Main
                                                                      Document     Page 3 of 4
 Debtor                Michael S Cagle                                         Case number      19-83185                         Eff (01/01/2019)
                       Shelli Cagle

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Michael S Cagle                                                              Date    November 5, 2019
       Michael S Cagle

 X     /s/ Shelli Cagle                                                                 Date    November 5, 2019
       Shelli Cagle

Signature of Attorney for Debtor(s):
 X /s/ Jack B. Sabatini                                                        Date   November 5, 2019
     Jack B. Sabatini
     108 South Side Square
     Huntsville, AL 35801
     (256) 534-4557
     jsabatini@sabatinilaw.net

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                              Chapter 13 Plan                               Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy


         Case 19-83185-CRJ13                                 Doc 14    Filed 11/06/19 Entered 11/06/19 15:09:12           Desc Main
                                                                      Document     Page 4 of 4
